Case 1:20-cv-11479-LTS Document 41 Filed 04/16/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

James Koppel,
Plaintiff,
V.
Civil Action No, 1:20-cv-11479-LTS

William Moses,

Defendant.

Nee? “emer Semmens” Steet” age” “nee” ee See”

 

Memorandum by the Plaintiff In Support of His Motion to Amend the Complaint
Pursuant to the Scheduling Order of this Court, Document 30.

Plaintiff by his attorneys respectfully requests entry of an order granting leave
to granting leave to amend the complaint and to file and serve Plaintiff's [Proposed]
Amended Complaint, attached hereto as Exhibit A.

l. This presently is a defamation action arising from statements widely
published by defendant William S. Moses about plaintiff James Koppel on February
27 and March 2, 2020, Those communications declared as a fact that Koppel was
guilty of unspecified persistent and heinous acts and misconduct consistent with
serial sexual harassment.

2. The proposed amendment adds a count for violation of the
Massachusetts Civil Rights Act (MCRA). That claim reflects the conduct of the

defendant, working in concert with others, to use communications by this plaintiff
Case 1:20-cv-11479-LTS Document 41 Filed 04/16/21 Page 2 of 5

involving political issues or issues of public discussion as part of a concerted
secretive effort to collect criticisms of the plaintiff based on his communications as
to matters of public interest. Those online communications most often took the form
of communications by the plaintiff in chat rooms or and other Internet spaces
accessible to the public. Those chat rooms and similar spaces are designed to
promote public discussion of public issues.

3. Discovery materials in this civil action, including materials supplied by
the defendant, show that the expulsion of this plaintiff from a student group, SIPB
and the defamatory communications related to that expulsion were the result of an
orchestrated and secretive campaign organized by the defendant and others. That
campaign starting on February 20, 2020 if not sooner targeted the speech and public
communications by this plaintiff as to matters of public interest wholly unrelated the
student group, SIPB. The communications by plaintiff were isolated by the
defendant and others, distorted, and used to commence a controlled secretive
discussion, The discussion invited negative comments as to plaintiff. The
communications by Koppel which were misused involved issues of public interest
or private conversations on political issues which, in at least one instance, dated back
to 2017.

4, That campaign led to defamations of the plaintiff on F ebruary 27 and

March 2, 2020, and his public expulsion from SIPB.
Case 1:20-cv-11479-LTS Document 41 Filed 04/16/21 Page 3 of 5

5. That same campaign has worked to threaten, coerce, and intimidate the
plaintiff in his expression of speech in public chat rooms and in multiple other ways,
in violation of his state and federal constitutional rights. The threats, intimidation,
and coercion caused by the defendant continue to negatively impact this plaintiff.

6. Disclosures by the defendant show that defendant together with
collaborators starting on February 20 explicitly designated and relied on plaintiff's
protected speech as a basis to target him for disparagement and a contrived, secretive
discussion of whether plaintiff on any base has caused others to feel “uncomfortable”
such that he should be denied an elevated status, keyholder, and indeed expelled.

7, Defendant on February 27 disclosed to plaintiff only one reason for
these negative results. Moses said that political speech of this plaintiff made
members “uncomfortable.” He refused to disclose any other reasons.

8. Those facts give rise to a new cause of action, Count V, for violations
of the Massachusetts Civil Rights Act. Plaintiff in the Proposed Amended Complaint

seeks to add very specific facts relevant to the new count alleging violations of

MCRA.
Discussion
9. Leave to amend should be freely given when justice so requires. Fed.

R. Civ, P. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182 (1962). This amendment is
Case 1:20-cv-11479-LTS Document 41 Filed 04/16/21 Page 4of5

requested pursuant to the Scheduling Order of this Court, Document 20, requiring
that proposed amendments be filed on or before April 16, 2020.

Unless the opposing party can show improper prejudice, bad faith, undue
delay, dilatory motive on the part of the movant, or futility of amendment leave to
amend should be “freely given.” Foman, supra, 371 U.S. at 182. If the underlying
facts or circumstances relied upon by a plaintiff may be a proper subject of relief, he
ought to be afforded an opportunity to test his claim on the merits. Id.

10. This motion is not interposed for undue delay or any other improper
purpose. This motion is in compliance with the April 16, 2021 deadline for
amendments set by the Court in its November 18, 2020 Scheduling Order, Document
30.

Conclusion
Plaintiff requests that this Court enter an order allowing him to file the

Proposed Amended Complaint concurrently filed and attached as Exhibit A.
Case 1:20-cv-11479-LTS Document 41 Filed 04/16/21 Page 5of5

Respectfully submitted,
JAMES KOPPEL,

“Ltd O (Ley

Pdul G. Boylan, BBO 052320
Freeman Mathis & Gary, LLP
60 State Street, 6" Floor, Suite 600

, / y r / poston, Massachusetts 02109
‘ 20 pboylan@fmglaw.com
oues Ae f c

(617) 963-5972

Certificate of Service

I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.

Dated 4 fr ms ant Lz A

Paul G. Boylan
